MEMORANDUM OF DECISION.
On appeal from a judgment of the District Court, Skowhegan, in favor of the plaintiffs, Lullyn and Georgie Ladd, the defendant, Robert Everett, urges reversal on a ground raised for the first time in the Superior Court on appeal. We decline to consider a ground of relief that the defendant did not present in the District Court. Reville v. Reville, 289 A.2d 695, 697-98 (Me.1972). In addition, we conclude that the limitation imposed upon cross-examination of a witness was within the scope of the District Court’s discretion. M.R.Evid. 611(a).
The entry is:
Judgment affirmed.
All concurring.